UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q S QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-03761 TEXAS INSTRUMENTS INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 75-0289970 (State of Incorporation) (I.R.S. Employer Identification No.) 12oulevard, P.O. Box 660199, Dallas, Texas 75266-0199 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972-995-3773 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo T Number of shares of Registrant’s common stock outstanding as of June 30, 2010 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Income (Millions of dollars, except share and per-share amounts) For Three Months Ended June30, For Six Months Ended June30, Revenue $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring expense 17 85 28 Operating profit Other income (expense) net 4 13 11 19 Income before income taxes Provision for income taxes 96 95 Net income $ Earnings per common share: Basic $ Diluted $ Average shares outstanding (millions): Basic Diluted Cash dividends declared per share of common stock $ See accompanying notes. 2 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Millions of dollars) For Three Months Ended June30, For Six Months Ended June30, Net income $ Other comprehensive income (loss): Available-for-sale investments: Unrealized gains, net of taxes 2 10 3 19 Reclassification of recognized transactions, net of taxes 1 1 Net actuarial gains (losses) of defined benefit plans: Adjustment, net of taxes ) 49 ) 80 Reclassification of recognized transactions, net of taxes 22 13 38 25 Prior service cost of defined benefit plans: Adjustment, net of taxes 1 1 (3 ) Reclassification of recognized transactions, net of taxes (6
